DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          HEIDI CHRISTAKIS,
                              Appellant,

                                     v.

                         TIVOLI TERRACE, LLC,
                                Appellee.

                              No. 4D14-3378

                            [January 6, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Gates, Judge; L.T. Case No. 12-017744 (12).

   Marcus J. Susen and Justin R. Parafinczuk of Koch Parafinczuk & Wolf,
P.A., for appellant.

  Julie Bork Glassman and Eduardo Cosio of Cosio Law Group, Coral
Gables, for appellee.

PER CURIAM.

   We reverse the judgment notwithstanding the verdict entered in this
negligence case involving the appellant’s fall on stairs. A directed verdict
is not appropriate in cases where there is conflicting evidence as to
causation. Sanders v. ERP Operating Ltd. P’ship, 157 So. 3d 273 (Fla.
2015). In this case, there was conflicting evidence as to causation, as the
appellant showed that the steps on which she fell were in disrepair.
Although she could not testify as to exactly what made her fall, the
evidence presented by both the expert and the photos of the steps showed
their damaged condition. Thus, this case is factually almost identical to
Roach v. Raubar, 362 So. 2d 84 (Fla. 3d DCA 1978). There, the plaintiff
also did not know why she fell, but photos showed that the step upon
which she fell was damaged. Thus, the court concluded that the plaintiff
was not building inference upon inference because the damage to the step
was established:

      [T]he defective condition of the step was not a presumption
      but must be regarded as a fact from the photographic evidence
      and plaintiff’s testimony. Under the circumstances of this
     case, the jury would be entitled to find that the plaintiff’s fall
     was occasioned by the defective condition inasmuch as the
     evidence shows that the fall occurred at the time and place
     where the defective condition existed.

Id. at 85. The same result is required in this case. The court erred in
entering judgment notwithstanding the verdict.

  Reversed and remanded for entry of a judgment upon the jury verdict.

WARNER, MAY, JJ., and GILLEN, JEFFREY DANA, Associate Judge, concur.

                           *         *         *

  Not final until disposition of timely filed motion for rehearing.




                                     2